Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 1 of 13 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 CESAR SILVA,

        Plaintiff,

 v.                                                       Case No:

 CASA VERDE MHC, LLC,
 and HUNTER WARFIELD, INC.,
                                                          DEMAND FOR JURY TRIAL
       Defendants.
 _____________________________/

       PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, CESAR SILVA (“Mr. Silva” or “Plaintiff”), by and

 through the undersigned counsel, and hereby sues and files this Complaint and Demand

 for Jury Trial with Injunctive Relief Sought against Defendants, CASA VERDE MHC,

 LLC (“Debt Owner”), and HUNTER WARFIELD, INC. (“Debt Collector”)

 (collectively “Defendants”), and in support thereof states as follows:

                                           Introduction

        1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendants’ violations of the Fair Debt Collection Practices

 Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), and the Florida Consumer Collection

 Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), by misrepresenting the legal right

 to collect an illegitimate debt when Defendants know such debt does not exist, which can

 reasonably be expected to harass Mr. Silva.




             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                             Page 1 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 2 of 13 PageID 2




                                      Jurisdiction and Venue

         2.      This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the FDCPA pursuant to 28 U.S.C. § 1331.

         3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

 § 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

 giving rise to the claims occurred in this judicial district.

                                                Parties

         4.      Plaintiff, Mr. Silva, was and is a natural person and, at all times material

 hereto, is an adult, a resident of Pinellas County, Florida, a “consumer” as defined by 15

 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. § 559.55 (8).

         5.      Further, Mr. Silva is an “alleged debtor” within the meaning of Fla. Stat. §

 559.55.

         6.      At all times material hereto, Debt Collector was and is a limited

 partnership with its principle place of business in the State of FL, and its registered agent,

 Stephen Soboto, located at 4620 Woodland Corporate Blvd., Tampa, FL 33614.

         7.      Further, at all times material hereto, Debt Collector is a “Consumer

 Collection Agency” as defined by Fla. Stat. § 559.55 (3) and/or a “Debt Collector” as

 defined by Fla. Stat. § 559.55 (7) and 15 U.S.C. § 1692a (6).

         8.      At all times material hereto, Debt Owner was and is a corporation with its

 principle place of business in the State of IL, and its registered agent, Corporation Service

 Company, located at 1201 Hays Street, Tallahassee, FL 32301.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                              Page 2 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 3 of 13 PageID 3




        9.       At all times material hereto, Debt Collector was performing debt

 collection owed to Debt Owner to satisfy Mr. Silva’s alleged debt.

        10.      At all times material hereto, Debt Collector was acting within the scope of

 an employee, representative, or agent on behalf of Debt Owner for purposes of collecting

 Mr. Silva’s alleged debt for Debt Owner.

        11.      As such, Debt Owner is responsible for the conduct of Debt Collector as

 its employee, representative, or agent.

        12.      Under information and belief, Debt Owner granted Debt Collector access

 to information and systems that normally would be within Debt Owner’s exclusive

 control, including, but not limited to Mr. Silva’s information.

        13.      Under information and belief, Debt Owner allowed Debt Collector to enter

 Mr. Silva’s information into Debt Owner’s sales or customer systems.

        14.      Under information and belief, Debt Owner gave Debt Collector authority

 to use the principal’s trade name, trademark, or service mark.

        15.      Under information and belief, Debt Owner approved, wrote, or reviewed a

 form letter for Debt Collector to use when communicating with Mr. Silva.

        16.      Under information and belief, Debt Owner had actual knowledge of Debt

 Collector’s FDCPA and FCCPA violations when contacting Mr. Silva and Debt Owner

 failed to stop such violations by Debt Collector.

        17.      Under information and belief, via a contractual relationship between the

 parties, Debt Owner had control or the ability to control Debt Collector’s actions in

 attempting to collect Mr. Silva’s debt on behalf of Debt Owner.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                              Page 3 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 4 of 13 PageID 4




                                         Statements of Fact

        18.      Mr. Silva owned a mobile home as his personal residence (“Mobile

 Home”) and rented a lot from Debt Owner, which charges for such rental opened a

 unique account under Mr. Silva’s name with Debt Owner (“Account”).

        19.      Mr. Silva and Debt Owner were thereafter involved in extended federal

 litigation against each other, where Mr. Silva alleged that Debt Owner undertook actions

 in violation of federal law. See Cesar Silva and Zamantha Tapia v. Casa Verde MHC,

 LLC, ET. AL., M.D. Fla. Case No. 8:17-cv-02385-SCB-CPT.

        20.      In September of 2018, Mr. Silva moved out of his Mobile Home.

        21.      At the time of moving out of his Mobile Home, Mr. Silva was current on

 all payments towards the Account.

        22.      Despite not having a balance owed under the Account as of September of

 2018, on or around December 7, 2018, Mr. Silva received a letter from Debt Owner

 (“Collection Letter 1”) that represented a balance owed under the Account (“Debt”). See

 Exhibit A.

        23.      Collection Letter 1 was directly addressed to Mr. Silva, represented that

 Mr. Silva was past due on his lot rent, demanded a total payment of $831.43 due by

 December 12, 2018, and represented that if payment was not provided by the due date

 then the rental agreement would be terminated and Mr. Silva would need to evacuate the

 mobile home park. See Exhibit A.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                              Page 4 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 5 of 13 PageID 5




        24.      Mr. Silva was confused by Collection Letter 1, as he no longer lived in the

 Mobile Home and did not have a balance on the Account when he moved out in

 September of 2018.

        25.      Accordingly, on December 19, 2018, Mr. Silva sent an e-mail to Debt

 Owner notifying Debt Owner that he does not live at their mobile home park and

 demanded that Debt Owner stop contacting him. See Exhibit B.

        26.      On December 20, 2018, Mr. Silva sent a second e-mail to Debt Owner

 notifying Debt Owner that he does not live at their mobile home park and demanded that

 Debt Owner stop contacting him. See Exhibit C.

        27.      On December 21, 2018, Debt Owner sent a letter to Mr. Silva confirming

 that he did not owe the alleged Debt. See Exhibit D.

        28.      Despite Debt Owner’s written confirmation that Mr. Silva did not owe the

 alleged Debt, Debt Owner then sold, assigned, or transferred the alleged Debt to Debt

 Collector for collection purposes.

        29.      Under information and belief, Debt Owner notified Debt Collector at the

 time of sale, assignment, or transfer that Mr. Silva did not owe the alleged Debt.

        30.      In or around May of 2020, Debt Collector began sending collection letters

 directly to Mr. Silva in attempts to collect the Debt.

        31.      For example, on May 21, 2020, Debt Collector sent Mr. Silva a letter in

 connection with collection of the Debt (“Collection Letter 2”). See Exhibit E.

        32.      Collection Letter 2 was directly addressed to Mr. Silva, demanded a total

 amount due of $706.43, represented that “[t]his is a communication from a debt



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                              Page 5 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 6 of 13 PageID 6




 collector,” “[t]his is an attempt to collect a debt,” and “[a]ny information obtained will be

 used for that purpose,” and offered options for payment, including by online portal, by

 phone, or by mail. See Exhibit E.

          33.      Debt Owner’s Collection Letter 1 and Debt Collector’s Collection Letter 2

 (collectively “Collection Letters”) were sent to Mr. Silva in an attempt to collect the

 alleged Debt.

          34.      Defendants’ Collection Letters caused Mr. Silva to be confused about

 whether the status of the Debt was properly due and owing.

          35.      Defendants’ Collection Letters caused Mr. Silva to rely upon such

 Collection Letters and consider remitting a payment for a Debt that he does not owe.

          36.      Defendants’ Collection Letters caused Mr. Silva to fear that the Debt

 would appear on his credit report and improperly cause a negative impact on his credit

 score.

           Count 1: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
                                  (as against Debt Collector)

          37.      Mr. Silva re-alleges paragraphs 1-36 and incorporates the same herein by

 reference.

          38.      Mr. Silva is a “consumer” within the meaning of the FDCPA.

          39.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

          40.      Debt Collector is a “debt collector” within the meaning of the FDCPA.

          41.      Debt Collector violated the FDCPA. Debt Collector’s violations include,

 but are not limited to, the following:




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                           Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                                Page 6 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 7 of 13 PageID 7




              a. Debt Collector violated 15 U.S.C. § 1692e(2)(A) by falsely

                 representing the legal status of the alleged Debt as due and

                 owing in Collection Letter 2 when the alleged Debt was not

                 legitimate.

              b. Debt Collector violated 15 U.S.C. § 1692e(2)(A) by falsely

                 representing the amount of the alleged Debt as $706.43

                 when the Debt was actually $0.

              c. Debt Collector violated 15 U.S.C. § 1692e(10) by falsely

                 representing in Collection Letter 2 the legal status of the

                 alleged Debt as due and owing, and the amount of the Debt,

                 when it sent Mr. Silva Collection Letter 2 when in fact Mr.

                 Silva did not owe the alleged Debt.

              d. Defendant violated 15 U.S.C. § 1692f(1) by attempting to

                 collect the Debt when such amount was not expressly

                 authorized by the agreement creating the Debt or permitted

                 by law.

        42.      As a result of the above violations of the FDCPA, Mr. Silva has been

 subjected to illegal collection activities for which he has been damaged.

        43.      Debt Collector’s actions have damaged Mr. Silva by invading his privacy.

        44.      Debt Collector’s actions have damaged Mr. Silva by causing him

 embarrassment.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                              Page 7 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 8 of 13 PageID 8




          45.      Debt Collector’s actions have damaged Mr. Silva by causing him

 emotional distress.

          46.      Debt Collector’s actions have damaged Mr. Silva by causing him to lose

 sleep.

          47.      Debt Collector’s actions have damaged Mr. Silva by causing him stress.

          48.      Debt Collector’s actions have damaged Mr. Silva by causing him anxiety.

          49.      Debt Collector’s actions have damaged Mr. Silva by causing him

 aggravation.

          50.      It has been necessary for Mr. Silva to retain the undersigned counsel to

 prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

          51.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Debt Collector as follows:

                   a. Awarding statutory damages as provided by 15 U.S.C.                       §

                       1692k(a)(2)(A);

                   b. Awarding actual damages;

                   c. Awarding costs and attorneys’ fees; and

                   d. Any other and further relief as this Court deems just and equitable.

      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                 (as against Debt Collector)

          52.      Mr. Silva re-alleges paragraphs 1-36 and incorporates the same herein by

 reference.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                           Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                                Page 8 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 9 of 13 PageID 9




          53.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

 but are not limited to, the following:

                a. Debt Collector violated Fla. Stat. § 559.72(9) by

                   misrepresenting the legal right to collect the alleged Debt

                   when Debt Collector knew that no such right existed

                   because the Debt was illegitimate.



          54.      As a result of the above violations of the FCCPA, Mr. Silva has been

 subjected to unwarranted and illegal collection activities and harassment for which he has

 been damaged.

          55.      Debt Collector’s actions have damaged Mr. Silva by invading his privacy.

          56.      Debt Collector’s actions have damaged Mr. Silva by causing him

 embarrassment.

          57.      Debt Collector’s actions have damaged Mr. Silva by causing him

 emotional distress.

          58.      Debt Collector’s actions have damaged Mr. Silva by causing him to lose

 sleep.

          59.      Debt Collector’s actions have damaged Mr. Silva by causing him stress.

          60.      Debt Collector’s actions have damaged Mr. Silva by causing him anxiety.

          61.      Debt Collector’s actions have damaged Mr. Silva by causing him

 aggravation.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                           Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                                Page 9 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 10 of 13 PageID 10




         62.      It has been necessary for Mr. Silva to retain the undersigned counsel to

  prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

         63.      All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Debt Collector as follows:

                  a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                  b. Awarding actual damages;

                  c. Awarding punitive damages;

                  d. Awarding costs and attorneys’ fees;

                  e. Ordering an injunction preventing further wrongful contact by the

                      Defendant; and

                  f. Any other and further relief as this Court deems just and equitable.

       Count 3: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                   (as against Debt Owner)

         64.      Plaintiff re-alleges paragraphs 1-36 and incorporates the same herein by

  reference.

         65.      Debt Owner violated the FCCPA. Debt Owner’s violations include, but

  are not limited to, the following:

               a. Debt Owner violated Fla. Stat. § 559.72(7) by willfully

                  continuing to force payment for a nonexistent Debt from

                  Mr. Silva after litigation concluded when it sent Collection

                  Letter 1, plus Debt Owner’s subsequent sale, assignment,

                  or transfer of the Debt to Debt Collector after Debt Owner


               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                          Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                               Page 10 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 11 of 13 PageID 11




                  confirmed in writing that Mr. Silva did not owe such Debt,

                  which can reasonably be expected to harass Mr. Silva.

               b. Debt Owner violated Fla. Stat. § 559.72(9) by knowingly

                  misrepresenting the legal status of the alleged Debt as

                  properly due and owing when it sent Mr. Silva Collection

                  Letter 1.

               c. Debt Owner violated Fla. Stat. § 559.72(9) by knowingly

                  misrepresenting the amount of the alleged Debt as $517.00

                  in Collection Letter 1 when Debt Owner knew that the

                  amount of the alleged Debt was properly $0.

               d. Debt Owner violated Fla. Stat. § 559.72(9) by knowingly

                  selling, assigning, or transferring the alleged Debt to Debt

                  Collector for collection purposes after Debt Owner had

                  previously confirmed in writing to Mr. Silva that no such

                  Debt was owed.

         66.      At all times relevant hereto, Debt Owner was also directly and vicariously

  liable for the actions of Debt Collector.

         67.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

  but are not limited to, the following:

               a. Debt Collector violated Fla. Stat. § 559.72(9) by

                  misrepresenting the legal right to collect the alleged Debt




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                          Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                               Page 11 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 12 of 13 PageID 12




                   when Debt Collector knew that no such right existed

                   because the Debt was illegitimate

          68.      Defendants’ actions have damaged Mr. Silva by invading his privacy.

          69.      Defendants’ actions have damaged Mr. Silva by causing him

  embarrassment.

          70.      Defendants’ actions have damaged Mr. Silva by causing him emotional

  distress.

          71.      Defendants’ actions have damaged Mr. Silva by causing him to lose sleep.

          72.      Defendants’ actions have damaged Mr. Silva by causing him stress.

          73.      Defendants’ actions have damaged Mr. Silva by causing him anxiety.

          74.      Defendants’ actions have damaged Mr. Silva by causing him aggravation.

          75.      It has been necessary for Mr. Silva to retain the undersigned counsel to

  prosecute the instant action, for he is obligated to pay a reasonable attorney’s fee.

          76.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Debt Owner as follows:

                   a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                   b. Awarding actual damages;

                   c. Awarding punitive damages;

                   d. Awarding costs and attorneys’ fees;

                   e. Ordering an injunction preventing further wrongful contact by the

                       Defendant; and



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                           Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                                Page 12 of 13
Case 8:20-cv-01984-TPB-JSS Document 1 Filed 08/25/20 Page 13 of 13 PageID 13




                g. Any other and further relief as this Court deems just and equitable.



                                DEMAND FOR JURY TRIAL

            Plaintiff, Cesar Silva, demands a trial by jury on all issues so triable.



  Respectfully submitted this August 25, 2020,


                                                   /s/ Kaelyn Steinkraus
                                                   Kaelyn Steinkraus, Esq.
                                                   Florida Bar No. 125132
                                                   kaelyn@attorneydebtfghters.com
                                                   Law Office of Michael A. Ziegler, P.L.
                                                   Debt Fighters
                                                   2561 Nursery Road, Suite A
                                                   Clearwater, FL 33764
                                                   (p) (727) 538-4188
                                                   (f) (727) 362-4778
                                                   Counsel for Plaintiff
  ,




             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Silva v. Casa Verde MHC, LLC and Hunter Warfield, Inc.
                                             Page 13 of 13
